
	
		I
		112th CONGRESS
		1st Session
		H. R. 3121
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require congressional approval for certain obligations
		  exceeding $100,000,000.
	
	
		1.Short titleThis Act may be cited as the
			 Reclaiming Oversight of Executive Branch Spending
			 Act.
		2.Congressional approval
			 for certain obligations exceeding $100,000,000
			(a)Approval
			 requirementNo Federal department or agency may enter into a
			 contract with, award a grant to, or guarantee a loan for, a private entity in
			 excess of $100,000,000 for a fiscal year, unless the department or agency
			 submits to the Congress a request for approval of such contract, grant, or
			 guarantee, and such approval is subsequently granted by enactment of a joint
			 resolution.
			(b)Expedited
			 considerationA joint
			 resolution of approval under subsection (a) shall be considered in the House of
			 Representatives and the Senate not later then 30 days after the date of
			 submission of a request under such subsection, under expedited
			 procedures.
			(c)Effective
			 dateThis section shall take effect on the date that is 180 days
			 after the date of the enactment of this Act.
			
